Citation Nr: 1759557	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-25 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1965 to July 1969, with service in the Republic of Vietnam. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2013 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia
 
In May 2017 the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  


FINDING OF FACT

The Veteran is shown to have sleep apnea that is attributable to his active service or secondary to his service-connected PTSD.


CONCLUSION OF LAW

The Veteran does have sleep apnea due to disease or injury that was incurred in or caused by active service, or as secondary to service-connected PTSD. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the evidence of record supports a grant of service connection for sleep apnea.  First, there is evidence of a current disability. The Veteran has been diagnosed with sleep apnea. See October 2011 Private Treatment Record. 

Second, there is evidence of an in-service event, disease, or injury.  In that regard, the Veteran has consistently stated he has had sleep disturbances since his time in Vietnam, and that his PTSD has aggravated his sleep apnea.  See May 2017 Board hearing transcript.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's sleep apnea is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  The evidence of record includes a June 2017 private treatment provider's opinion that stated that the Veteran's sleep apnea is "at least as likely as not a result and/or secondary to his service connected posttraumatic stress disorder (PTSD)."  In formulating the opinions, the private treatment provider relied on the Veteran's medical history, a review of the Veteran's service-connected disabilities, and an in-person examination of the Veteran. Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's sleep apnea is related to his military service.

ORDER

Entitlement to service connection for sleep apnea is granted.


____________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


